DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/27/2022 has been entered.
Acknowledgement of Amendment
	The following office action is in response to the applicant’s amendment filed on 01/27/2022.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9, 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Furukawa et al. US 20150119684 A1 “Furukawa” and further in view of Takahashi et al US 20180255232 A1 “Takahashi” and Nakatsuka US 20180088307 A1 “Nakatsuka”.
In regard to claim 1, Furukawa teaches “A subject information acquisition apparatus comprising:” (“A subject-information acquisition apparatus according to an embodiment of the present invention obtains characteristic information indicating characteristic values corresponding to an individual plurality of positions in a subject using signals obtained by receiving acoustic waves” [0030] and “The subject-information acquisition apparatus of this embodiment includes at least a light source 121, a plurality of transducers 115 that receive acoustic waves, a holding member 109 that holds a subject 103, and a signal processing unit 133 that obtains characteristic information on the interior of the subject 103 using received signals from the transducers 115” [0033]. Therefore, a subject information acquisition apparatus is provided for obtaining characteristic information indicating characteristic values corresponding to a plurality of positions in a subject using acoustic waves.); 
“a light source configured to irradiate a subject in a plurality of times with pulsed lights” (“Light from the light source 121 is transmitted through a light transmitting portion 123 and exits from a light emitting portion 125. The exiting light irradiates the subject 103 through acoustic matching liquid (acoustic medium) 119 and the holding member 109” [0034]. Since the light from the light source 121 exits from a light emitting portion 125 such that it irradiates the subject 103, under broadest reasonable interpretation, the combination of the light source 121, the light transmitting portion 123 and the light 
“a transducer array including a plurality of transducers in association with an imageable region and configured to receive an acoustic wave generated from the subject in response to the light irradiation and output a plurality of reception signals” (“The transducers 115 may [be] any other transducers that receive acoustic waves and convert them to electrical signals, such as piezoelectric devices using a piezoelectric phenomenon of lead zirconate titanate (PZT), transducers using interference of light, and capacitive transducers, such as capacitive micromachined ultrasonic transducers (CMUTs)” [0039] and “The plurality of transducers 115 are disposed, with the receiving surfaces along the spherical surface of the bowl-shaped portion” [0040]. Since the plurality of transducers 115 receive acoustic waves and converting them into electrical signals, under broadest reasonable interpretation, the plurality of transducers 115 constitute a transducer array including a plurality of transducers in association with an imageable region.  
Regarding the transducer array being configured to receive an acoustic wave generated from the subject in response to the light irradiation, Furukawa discloses “Acoustic waves generated at a plurality of positions in the subject 103 by the irradiation of light reach the plurality of transducers 115 through the holding member 109 and the acoustic matching liquid 119” [0034]. Thus, the transducers 115 (i.e. the transducer array) receive acoustic waves generated from the subject in response to the light irradiation from the light source 121.

“an image generation processor configured to generate a plurality of frame images based the plurality of reception signals” (“An image processing unit 134 generates image data to be displayed on the display unit 505. Specifically, the image processing unit 134 includes a display-image generating portion 503 that generates image data on the basis of the distribution information generated by the signal processing unit 133” [0057]. In this case, since the image processing unit can generate image data, under broadest reasonable interpretation, the image processing unit 134 constitutes an image generation unit. Furthermore, regarding generating a plurality of frame images based the plurality of reception signals, Furukawa discloses “A signal collecting unit 131 is a circuit that collects time-series received signals output from the individual transducers 115 channel by channel” [0054]. Therefore, the subject information acquisition apparatus can collect a plurality of time-series received signals (i.e. reception signals) from the plurality of transducers 115 which the image processing unit (i.e. the image generation unit) can access to generate frame images.); 
“[…] a display” (“The display unit 505 displays images on the basis of data output from the image processing unit 134. Examples of the display unit 505 include a liquid crystal display (LCD), a cathode ray tube (CRT), and an organic EL display” [0059]. Therefore, the subject information acquisition apparatus includes a display.); and 
“a movement driver configured to move the transducer array configured to overlap a first part of the imageable region during a time period when the plurality of pulsed lights are irradiated and not to overlap a part of second part of the imageable region during the time period” (“The supporting member 113 is a member that fixedly supports the plurality of transducers. As shown in FIG. 1, the “supporting member 113 has a bowl-shaped portion having a spherical surface. Receiving portions of the plurality of transducers 115 are disposed at the inner wall of the bowl-shaped portion” [0037] and “The supporting member 113 is disposed on a stage 127. A moving mechanism 129 can move the supporting member 113 in an X-Y plane (in a horizontal direction) relative to the subject 103. The moving mechanism includes a motor, such as a stepping motor” [0038]. Thus, the supporting member supports the plurality of transducers. As shown in FIG. 1, the light source 121 (i.e. the pulsed light source) is connected with the stage 127 and the moving mechanism 129 so that the light emitting portion 125 (i.e. which is integrated with a supporting member 113 [0036]) can emit light to the subject 103. Therefore, since the movement mechanism 129 is capable of moving the supporting member 113 and the plurality of transducers and the light emitting portion 125 are located on the supporting member 113, under broadest reasonable interpretation, the movement mechanism 129 constitutes a movement unit that is configured to move the transducer array configured to overlap a part of the imageable region (i.e. of the subject 103) during a time period when the plurality of pulsed lights are irradiated and not to overlap a part of a second part of the imageable region during the time period.).
Furukawa does not teach “a display control unit configured to display the plurality of frames images on a display unit”.
Takahashi teaches “a display controller configured to display the plurality of frames images on a display unit” (“The display control unit 126 controls a display mode of the display unit 6. Specifically, the display control unit 126 caused the display unit 6 to display the image corresponding to the image data generated by the imaging unit 2, overlaid on the composite image generated by the combining unit 125. Furthermore, the display control unit 126 causes the display unit 6 to display a plurality of image data sets recorded in the temporary recording unit 9 in slow motion at a predetermined display frame rate” 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the subject information acquisition apparatus of Furukawa to include the display controller disclosed in Takahashi to display images of the overlapping regions within the plurality of acquired frame images. A display controller is one of a finite number of devices which can be used to display a plurality of images with a reasonable expectation of success, therefore it would be obvious to include within the apparatus of Furukawa to display the plurality of frames of images.
The combination of Furukawa and Takahashi does not teach “wherein the image generation processor is configured to generate the plurality of frame images such that an overlapped part of the imageable region is to be updated and the second part of the imageable region and an outer region of the imageable region are not to be updated when the frame image is updated”.
Nakatsuka it within a related field of endeavor involving an image generating unit.
Nakatsuka teaches “wherein the image generation processor is configured to generate the plurality of frame images such that an overlapped part of the imageable region is to be updated and the second part of the imageable region and an outer region of the imageable region are not to be updated when the frame image is updated” (“The navigation unit 13 outputs the calculated current position of the stage 5 to the image generating unit 10, commands the image generating unit 10 to overlap the last frame image acquired by the camera 8 with the calculated current position of the stage 5 in the overlapped image stored in the storage unit 11 and also to generate a composite image in which a box indicating the current position of the stage 5 is combined with the overlapped image, and commands the image generating unit 10 to output the composite image to the display unit 4” [0041]. Therefore, the image generating unit 10 (i.e. the image generation processor) overlaps a plurality of frame images (i.e. 
In regard to the image generation processor updating the overlapped part of the imageable region, Nakatsuka discloses “The image generating unit 10 reads the overlapped image stored in the storage unit 11, overlaps the last frame image sent from the camera 8 with the coordinates of the current position input from the navigation unit 13 so as to generate a new overlapped image (step S6), and sends the generated overlapped image to the storage unit 11 so as to update the overlapped image (step S7)” [0051]. Thus, since the image generating unit 10 reads the stored image, overlaps the last frame image onto the stored image in order to generate a new overlapped image and the newly generated overlapped image is sent to the storage unit 11 to update the overlapped image, under broadest reasonable interpretation, the image generation unit (i.e. image generating unit 10) is configured to generate the plurality of frame images (i.e. the stored image and the last frame image) such that an overlapped part of the imageable region is to be updated.
Regarding the image generation processor not updating the second part of the imageable region and an outer region of the imageable region when the frame image is updated, Nakatsuka discloses “the image generating unit 10 controls execution and stoppage of the overlapped-image generating process and the composite-image combining process in accordance with a command from the navigation unit 13” [0034]. Therefore, since the image generating unit 10 controls the execution and stoppage of the overlapped-image generating process, under broadest reasonable interpretation, the image generation unit is capable of not updating the second part of the imageable region and an outer region of the imageable region when the frame image is updated.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Furukawa and Takahashi to include the image 
Regarding claim 2, due to its dependence on claim 1, this claim inherits the references disclosed therein. Furukawa teaches “the image generation processor configured to generate the plurality of frame images” (“An image processing unit 134 generates image data to be displayed on the display unit 505. Specifically, the image processing unit 134 includes a display-image generating portion 503 that generates image data on the basis of the distribution information generated by the signal processing unit 133” [0057]. In this case, since the image processing unit generates image data, under broadest reasonable interpretation, the image processing unit 134 constitutes an image generation unit. Furthermore, regarding generating a plurality of frame images, Furukawa discloses “A signal collecting unit 131 is a circuit that collects time-series received signals output from the individual transducers 115 channel by channel” [0054]. Therefore, the subject information acquisition apparatus can collect a plurality of time-series received signals (i.e. reception signals) from the plurality of transducers 115 which the image processing unit (i.e. the image generation unit) can access to generate frame images.). 
The combination of Furukawa and Takahashi does not teach that the image generation unit is configured to generate the plurality of frame images “such that the second part of the imageable region and the outer region of the imageable region are not to be generated”.
Nakatsuka teaches that the image generation unit is configured to generate the plurality of frame images “such that the second part of the imageable region and the outer region of the imageable region are not to be generated” (“The image generating unit subsequently generates an overlapped image by overlapping the acquired image with the determined current position, and also generates a composite image by combining the display of the current position with the overlapped image” [0077]. Therefore, since the image generating unit is generates an overlapped image and a composite image based on the overlapped image, under broadest reasonable interpretation, this overlapped image only includes features that are common to the saved overlap image and the last image frame acquired and therefore does not include the rest part of the imageable region and the outer region of the imageable region. Thus, under broadest reasonable interpretation, the image generating unit (i.e. the image generation unit) is configured to generate the plurality of frame images, such that the second part of the imageable region and the outer region of the imageable region are not to be generated.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Furukawa and Takahashi so as to include the image generation unit generating the plurality of frame images such that second part and an outer region of the imageable region are not generated as disclosed in Nakatsuka in order to allow the user to view an updated version of the frame images containing only the overlapped portions of the image frames. When image frames overlap, features, such as a region of interest common to both frames, can be more easily represented. By not generating images including the second part and the outer region, the apparatus does not have to dedicate processing power to generate images of the second part and the outer region which do not necessarily provide diagnostically relevant information. Combining the prior art elements according to known techniques would yield the predictable result of reducing processing power so that only diagnostically relevant regions (i.e. the first part) are displayed. 
Regarding claim 3, due to its dependence on claim 1, this claim inherits the references disclosed therein. Furukawa teaches “wherein the image generation processor” (“An image processing unit 134 generates image data to be displayed on the display unit 505. Specifically, the image processing unit 134 
The combination of Furukawa and Takahashi does not teach that the image generation unit “is configured to generate a partial region inside the overlapped part of the imageable region”.
Nakatsuka teaches that the image generation unit “is configured to generate a partial region inside the overlapped part of the imageable region” (“Furthermore, the image generating unit 10 generates a composite image by combining the generated overlapped image with a box indicating the current position sent from the navigation unit 13” [0051]. Thus, since a box indicating the current position can be provided on the generated overlapped image, under broadest reasonable interpretation, this box represents a partial region inside the overlapped part of the imageable region that is generated by the image generation unit.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Furukawa and Takahashi to include the image generation unit generating partial region inside the overlapped part of the imageable region as disclosed in Nakatsuka to allow the user to view a specific region within the overlapped portions of the image frames. When image frames overlap, features, such as a region of interest common to both frames, can be more easily represented. By generating a partial region inside the overlapped part of the imageable region, the user can view images containing the region of interest which can be used to make a diagnosis. Combining the prior art elements according to known techniques would yield the predictable result of allowing common regions in overlapped parts of the plurality of frame images to be displayed to the user. 
Regarding claim 4, due to its dependence on claim 3, this claim inherits the references disclosed therein. Furukawa teaches “the image generation unit” (“An image processing unit 134 generates image data to be displayed on the display unit 505. Specifically, the image processing unit 134 includes a display-image generating portion 503 that generates image data on the basis of the distribution information generated by the signal processing unit 133” [0057]. In this case, since the image processing unit can generate image data, under broadest reasonable interpretation, the image processing unit 134 constitutes an image generation processor.); […] 
“in association with different irradiation timings” (“The light source 121 may be a pulsed light source capable of generating pulsed light of the order of nanoseconds to microseconds” [0036]. Thus, since the light source is a pulsed light source, the light source is capable of emitting light with different irradiation timings. Furthermore, in regard to generating images in association with different irradiation timings, Furukawa discloses “The signal collecting unit 131 is a circuit that collects the time-series received signals output from the individual transducers 115” [0054] and “the signal processing unit 133 includes a reconstructing portion 433 that reconstructs images using the channel-by-channel received signals” [0055] and “the image processing unit 134 includes a display-image generating portion 503 that generates image data on the basis of the distribution information generated by the signal processing unit 133” [0057]. Therefore, since the signal collecting unit 131 collects time-series received signals from the individual transducers, the signal collecting unit obtains data associated with different irradiation timings. Additionally, since the image processing unit 134 is able to generate image data from the distribution information generate by the signal processing unit 133 and the signal processing unit obtained its information (i.e. the time-series received signals) from the signal collecting unit 131, under broadest reasonable interpretation, the image generation unit (i.e. the image processing unit 134) is capable of generating imaged in association with different irradiation timings to generate frame images.).
combines at least two images, […] to generate frame images”.
Takahashi teaches “combines at least two images, […] to generate frame images” (“The imaging control unit 127 controls the imaging unit 2. Furthermore, the imaging control unit 127 causes the combining unit 125 to combine two or more image data sets elected in accordance with selection operation by the operating unit 8 to generate new composite image data” [0062]. Since the imaging control unit causes the combining unit to combine two or more image data sets to generate new composite image data, the combining unit 125 can combine at least two images, thereby generating the frame images.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the image generation unit of Furukawa to include combining at least two images as disclosed in Takahashi to display an image of the subject according to a plurality of images. When at least two images are combined into a single image, the combined image can be displayed to the user. When performing a diagnosis, it is easier for a physician to assess one image as opposed to multiple images containing common information. Combining the prior art elements according to known techniques would yield the predictable result of displaying common regions within the plurality of frames of images within a single image.
Regarding claim 5, due to its dependence on claim 1, this claim inherits the references disclosed therein. Furukawa teaches “the display” (“The display unit 505 displays images on the basis of data output from the image processing unit 134. Examples of the display unit 505 include a liquid crystal display (LCD), a cathode ray tube (CRT), and an organic EL display” [0059]. Therefore, the subject information acquisition apparatus includes a display unit.
Furukawa does not teach “wherein the display controller displays the frame images as a moving image on the display unit”.
wherein the display controller displays the frame images as a moving image on the display unit” (“The display control unit 126 controls a display mode of the display unit 6. Specifically, the display control unit 126 caused the display unit 6 to display the image corresponding to the image data generated by the imaging unit 2, overlaid on the composite image generated by the combining unit 125. Furthermore, the display control unit 126 causes the display unit 6 to display a plurality of image data sets recorded in the temporary recording unit 9 in slow motion at a predetermined display frame rate” [0061]. In this case, since the display control unit 126 causes the display unit to display a plurality of image data sets according to a predetermined display frame rate, under broadest reasonable interpretation, the display control unit (i.e. display controller) displays a plurality of frame images.
In regard to displaying the frame images as a moving image on the display unit, Takahashi discloses “As illustrated in FIG. 9, first, the display control unit 126 causes the display unit 6 to display a list of a plurality of thumbnail images corresponding to the plurality of image data sets recorded in the image data recording unit 102 and a plurality of thumbnail images corresponding to a plurality of moving image data sets (Step S501)” [0122] and “Then, when a slow-motion moving image is selected from the plurality of thumbnail images displayed in the list by the display unit 6 via the operating unit 8 or the touch panel 7 (Step S502: Yes), the imaging apparatus 1 performs a slow-motion moving image playback process of generating composite image data showing a trajectory of the object, in accordance with the user's operation, while playing back the slow-motion moving image (Step S503)” [0123]. Therefore, the display control unit 126 can cause the display unit 6 to display a slow-motion moving image.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the subject information acquisition apparatus of Furukawa to include the display control unit displaying the frame images as a moving image at the display unit as disclosed in 
Regarding claim 6, due to its dependence on claim 1, this claim inherits the references disclosed therein. This claim only requires the primary reference of Furukawa. Likewise, Furukawa teaches “wherein the movement driver is configured to move the transducer array with respect to the subject” (“A moving mechanism 129 can move the supporting member 113 in an X-Y plane (in a horizontal direction) relative to the subject 103. The moving mechanism 129 includes a motor, such as a stepping motor. The path of the movement of the supporting member 113 may be a two-dimensional spiral path or a linear path” [0038]. As shown in FIG. 1, the supporting member 113 supports the transducers 115 (i.e. the transducer array). Since the moving mechanism 129 can move the supporting member 113 relative to the subject and the supporting member includes the transducers 115, under broadest reasonable interpretation, the moving mechanism 129 constitutes a movement driver that is configured to move the transducer array with respect to the subject.)
Regarding claim 7, due to its dependence on claim 6, this claim inherits the references disclosed therein. Furukawa teaches “wherein, while the pulsed lights are emitted consecutively twice by the light source, the movement driver moves the transducer array in a distance less than or equal to a size of a high-resolution area determined based on placement of a plurality of transducers” (“The light source 121 may be a pulsed light source capable of generating pulsed light of the order of nanoseconds to microseconds” [0036]. Since the light source can generate pulsed light, under broadest reasonable interpretation, pulsed lights can be emitted consecutively twice by the light irradiation unit. Regarding the light irradiation unit, Furukawa discloses “Light from the light source 121 is transmitted through a light transmitting portion 123 and exits from a light emitting portion 125. The exiting light irradiates the 
Regarding the movement driver moving the transducer array, Furukawa discloses “A moving mechanism 129 can move the supporting member 113 in an X-Y plane (in a horizontal direction) relative to the subject 103. The moving mechanism 129 includes a motor, such as a stepping motor. The path of the movement of the supporting member 113 may be a two-dimensional spiral path or a linear path” [0038]. As shown in FIG. 1, the supporting member 113 supports the transducers 115 (i.e. the probe). Since the moving mechanism 129 can move the supporting member 113 relative to the subject and the supporting member includes the transducers 115, under broadest reasonable interpretation, the moving mechanism 129 constitutes a movement driver that is configured to move the transducer array.
Regarding moving the transducer array a distance less than or equal to a size of a high-resolution area determined based on the placement of a plurality of acoustic wave detection elements, Furukawa discloses “In this embodiment, the resolution of an area to which directions in which the receiving sensitivity of the transducers 115 is higher than a predetermined level point can be enhanced. […] The high-resolution area may have the highest resolution to half the highest resolution. Specifically, a diameter r in Eq. (1) is the diameter of the high-resolution area” [0042]. Therefore, the transducers 115 can be arranged such that a high-resolution area is produced. Furthermore, Furukawa discloses “The high-sensitivity area determined depending on the disposition of the plurality of transducers 115 is formed at an area in which the subject 103 is supposed to be placed for examination” [0044]. To obtain images with high sensitivity and high resolution, it is necessary to collect image data from a region associated with a high-resolution area. Thus, under broadest reasonable interpretation, the moving 
Regarding claim 8, due to its dependence on claim 6, this claim inherits the references disclosed therein. This claim only requires the primary reference of Furukawa. Likewise, Furukawa teaches “the movement driver moves the transducer array in a circling motion” (“A moving mechanism 129 can move the supporting member 113 in an X-Y plane (in a horizontal direction) relative to the subject 103. The moving mechanism 129 includes a motor, such as a stepping motor. The path of the movement of the supporting member 113 may be a two-dimensional spiral path or a linear path” [0038]. As shown in FIG. 1, the supporting member 113 supports the transducers 115 (i.e. the probe). Since the moving mechanism 129 can move the supporting member 113 relative to the subject and the supporting member includes the transducers 115 (i.e. the transducer array), under broadest reasonable interpretation, the moving mechanism 129 constitutes a movement unit that is configured to move the transducer array (i.e. transducers 115) relative to the subject. The term “circling” is synonymous with the term “spiraling”. In this case, since the moving mechanism 129 can move the supporting member 113 (i.e. containing the transducers 115) in a two-dimensional spiraling path, under broadest reasonable interpretation, the movement driver moves the transducer array in a circling motion.).
Regarding claim 9, due to its dependence on claim 8, this claim inherits the references disclosed therein. This claim only requires the primary reference of Furukawa. Likewise, Furukawa teaches “wherein the circling motion is a motion performed along a circular trajectory” (“A moving mechanism 129 can move the supporting member 113 in an X-Y plane (in a horizontal direction) relative to the subject 103. The moving mechanism 129 includes a motor, such as a stepping motor. The path of the movement of the supporting member 113 may be a two-dimensional spiral path or a linear path” [0038]. As shown in FIG. 1, the supporting member 113 supports the transducers 115 (i.e. the probe). 
Regarding claim 11, due to its dependence on claim 1, this claim inherits the references disclosed therein. This claim only requires the primary reference of Furukawa. Likewise, Furukawa teaches “wherein the light source changes a position to which the light is emitted, in conjunction with the relative positions of the transducer array with respect to the subject” (“The light emitting portion may be an optical system, such as a diffuser or a lens. The light emitting portion 125 is integrated with a supporting member 113” [0036]. In this case, since the light emitting portion can include a diffuser, under broadest reasonable interpretation, the light emitting portion can manipulate the light emitted to the subject, such that it focuses to a different position within the subject. Furthermore, Furukawa discloses “A moving mechanism 129 can move the supporting member 113 in an X-Y plane (in a horizontal direction) relative to the subject 103” [0038]. Since the light emitting portion 125 is integrated with the support member and the moving mechanism 129 can move the supporting member 113 relative to the subject, under broadest reasonable interpretation, the light emission unit can change a position to which the light is emitted when the support member 113 is moved relative to the subject.
Regarding changing the position to which the light is emitted in conjunction with the relative positions of the transducer array with respect to the subject, Furukawa discloses “A moving mechanism 129 can move the supporting member 113 in an X-Y plane (in a horizontal direction) relative to the 
Regarding claim 12, due to its dependence on claim 11, this claim inherits the references disclosed therein. Furukawa teaches “wherein the light source and the transducer array are moved integrally by the movement driver” (“Light from the light source 121 is transmitted through a light transmitting portion 123 and exits from a light emitting portion 125. The exiting light irradiates the subject 103 through acoustic matching liquid (acoustic medium) 119 and the holding member 109” [0034]. Since the light from the light source 121 exits from a light emitting portion 125 such that it irradiates the subject 103, under broadest reasonable interpretation, the combination of the light source 121, the light transmitting portion 123 and the light emitting portion 125 constitutes a light emission unit that is configured to emit light to a subject.
Regarding the light source and the transducer array being moved integrally by the movement driver, Furukawa discloses “The light emitting portion 125 is integrated with a supporting member 113” [0036]. As shown in FIG. 1, the “supporting member 113 is a member that fixedly supports the plurality of transducers 115” [0037]. Furthermore, regarding the movement unit, Furukawa discloses “The supporting member 113 is disposed on a stage 127. A moving mechanism 129 can move the supporting member 113 in an X-Y plane (in a horizontal direction) relative to the subject 103. The moving 
Regarding claim 13, due to its dependence on claim 1, this claim inherits the references disclosed therein. This claim only requires the primary reference of Furukawa. Likewise, Furukawa discloses “further comprising an image capturing device configured to acquire an optical image of the subject” (“The optical image-capturing unit 301 is an image capturing apparatus that captures an optical image, that is, a camera. The optical image-capturing unit 301 includes an image capturing apparatus capable of capturing a three-dimensional optical image, that is, a time-of-flight (TOF) camera” [0068]. As shown in FIG. 4, the subject-information acquisition apparatus includes an optical image-capturing unit 301. In this case, the optical image-capturing unit constitutes an image capturing device that is configured to acquire an optical image of the subject.).
Regarding claim 14, due to its dependence on claim 13, this claim inherits the references disclosed therein. Furukawa teaches “displays the frame images and the optical image on the display unit” (“In this example, not only an image generated on the basis of acoustic waves but also an image captured by an optical image-capturing unit are displayed” [0066]. In this case, the image that is generated based on acoustic waves constitutes a frame image, while the image captured by the optical image-capturing unit constitutes an optical image. Furthermore, Furukawa discloses “Specifically, the image processing unit 134 includes a display-image generating portion 503 that generates image data on the basis of the distribution information generated by the signal processing unit 133” [0057]. In this case, since the image processing unit receives distribution information from the signal processing unit 
Furukawa does not teach “the display controller”.
Takahashi teaches “the display controller” (“The display control unit 126 controls a display mode of the display unit 6. Specifically, the display control unit 126 caused the display unit 6 to display the image corresponding to the image data generated by the imaging unit 2, overlaid on the composite image generated by the combining unit 125. Furthermore, the display control unit 126 causes the display unit 6 to display a plurality of image data sets recorded in the temporary recording unit 9 in slow motion at a predetermined display frame rate” [0061]. In this case, since the display control unit 126 causes the display unit to display a plurality of image data sets according to a predetermined display frame rate, under broadest reasonable interpretation, the display control unit displays a plurality of frame images.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the subject information acquisition apparatus of Furukawa to include the display control unit disclosed in Takahashi to display images multiple types of images of the subject. When the optical image and the frame images acquired from within the patient are displayed on the same screen, the user can “compare the external appearance of the subject 103 and the distribution information on the interior of the subject with each other, thus enhancing the user visibility” [Furukawa: 0069]. Combining the prior art elements according to known techniques would yield the predictable 
Regarding claim 15, due to its dependence on claim 13, this claim inherits the references disclosed therein. Furukawa discloses “[…] the optical image” (“The image processing unit 134 displays an optical image (a photograph) captured by the optical-image-capturing unit 301 and an image of distribution information input from the signal processing unit 133 on the same screen” [0069]. Therefore, the optical image can be displayed at the display unit.);
“the transducer array is moved” (“The supporting member 113 is disposed on a stage 127. A moving mechanism 129 can move the supporting member 113 in an X-Y plane (in a horizontal direction) relative to the subject 103. The moving mechanism 129 includes a motor, such as a stepping motor” [0038]. Therefore, since the moving mechanism 129 (i.e. the movement unit) can move the supporting member 113 and the supporting member 113 includes the transducers 115 (i.e. the transducer array) under broadest reasonable interpretation, the transducer array is capable of being moved.
Furukawa does not teach “further comprising an input device configured to be input a position to be imaged on the optical image, wherein based on the input position […]”.
Takahashi teaches “further comprising an input device configured to be input a position to be imaged on the optical image, wherein based on the input position […]” (“A touch panel 7 is provided overlaid on a display area of the display unit 6, receives a signal input in accordance with a contact position (touch position) with which an external object makes contact […]” [0049]. In this case, since the touch panel receives a signal input in accordance with a touch position at the screen, under broadest reasonable interpretation, the touch panel constitutes an input unit that configured to input a position to be imaged on the optical image and the input position (i.e. touch position can be used in order to allow the moving mechanism 129 (i.e. the movement unit) of Furukawa to move the transducer array (i.e. transducers 115).).

Regarding claim 16, due to its dependence on claim 1, this claim inherits the references disclosed therein. This claim only requires the primary reference of Furukawa. Likewise, Furukawa teaches “wherein the transducer array includes a supporting member configured to support the plurality of the transducers such that directional axes of the plurality of the transducers concentrate” (“The supporting member 113 is a member that fixedly supports the plurality of transducers 115. As shown in FIG. 1, the support member 113 has a bowl-shaped portion having a spherical surface” [0037]. Furthermore, as shown in FIG. 1, the transducers 115 are “disposed, with the receiving surfaces along the spherical surface of the bowl-shaped portion” [0040]. Since the support member 113 fixedly supports the plurality of transducers 115 (i.e. the acoustic wave detection elements) in a bowl-shaped portion, under broadest reasonable interpretation, the supporting member 113 can support the transducers such that directional axes of the plurality of transducers concentrate to a specific point relative to the subject being examined.).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Furukawa et al. US 20150119684 A1 “Furukawa”, Takahashi et al US 20180255232 A1 “Takahashi” and Nakatsuka US 20180088307 A1 “Nakatsuka” as applied to claims 1-9, 11-16 above, and further in view of Nagae US 20140206960 A1 “Nagae”.
Regarding claim 10, due to its dependence on claim 8, this claim inherits the references disclosed therein. Furukawa teaches “the movement driver moves the transducer array such that the transducer array receives the acoustic waves at the relative positions different from each other […]” (“A moving mechanism 129 can move the supporting member 113 in an X-Y plane (in a horizontal direction) relative to the subject 103. The moving mechanism 129 includes a motor, such as a stepping motor. The path of the movement of the supporting member 113 may be a two-dimensional spiral path or a linear path” [0038]. As shown in FIG. 1, the supporting member 113 supports the transducers 115 (i.e. the probe). Since the moving mechanism 129 can move the supporting member 113 relative to the subject and the supporting member includes the transducers 115, under broadest reasonable interpretation, the moving mechanism 129 constitutes a movement unit that is configured to move the probe (i.e. transducers 115) relative to the subject.
Regarding the transducer array receiving acoustic waves at the relative positions different from each other, Furukawa discloses “The transducers 115 may [be] any other transducers that receive acoustic waves and convert them to electrical signals, such as piezoelectric devices using a piezoelectric phenomenon of lead zirconate titanate (PZT), transducers using interference of light, and capacitive transducers, such as capacitive micromachined ultrasonic transducers (CMUTs)” [0039]. Since the transducers 115 can receive acoustic waves and converting them into electrical signals, under broadest reasonable interpretation, these transducers 115 constitute a probe that receives acoustic waves. Furthermore, as shown in FIG. 1, the transducers 115 are located at different positions relative to each other, therefore, under broadest reasonable interpretation, the transducer array (i.e. transducers 115) receives acoustic waves at the relative positions different from each other.).
in the continuous circling motion”.
Nagae teaches that the transducer array receives the acoustic waves “in the continuous circling motion” (“In the present embodiment, while the probe is continuously moved in the main direction, wavelength switching and acquisition of photoacoustic signals are carried out. Specifically, in movement of in the main scan direction, the probe is not stopped at each reception position but is moved at almost constant speed. Therefore, as shown in FIG. 13, the acquisition position (reception position) of a photoacoustic signal when light of wavelength λ1 is emitted and that when light of wavelength λ2 is emitted to not coincide exactly” [0109]. Therefore, the probe can be moved continuously. In this case, “in order to receive photoacoustic waves generated in the object 104, a medium (e.g. water or castor oil) that transmits ultrasonic waves is injected between the probe 101 and the subject 104” [0099], therefore, the probe can receive acoustic waves at each reception position (i.e. relative position) which are different from each other. Furthermore, regarding the main scan direction, Nagae discloses “The main scan direction is a circular direction around the axis 803, as described above” [0101]. Therefore, since the main scan direction is a circular direction (i.e. a circular motion) and the probe is continuously moved in the main direction (i.e. in a circling motion), under broadest reasonable interpretation, the probe of Furukawa can receive the acoustic waves at the relative positions different from each other in the continuous circling motion disclosed in Nagae.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Furukawa, Takahashi and Nakatsuka to include the continuous circular motion as disclosed in Nagae to acquire acoustic waves along different portions of the subject continuously during examination. When data is acquired continuously the physician can be made aware of how the object being examined changes at all points during the examination. Combining .
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Furukawa et al. US 20150119684 A1 “Furukawa”, Takahashi et al US 20180255232 A1 “Takahashi” and Romanenko WO 2016181150 A1 “Romanenko”.
Regarding claim 24, Furukawa teaches “A subject information acquisition apparatus comprising:” (“A subject-information acquisition apparatus according to an embodiment of the present invention obtains characteristic information indicating characteristic values corresponding to an individual plurality of positions in a subject using signals obtained by receiving acoustic waves” [0030] and “The subject-information acquisition apparatus of this embodiment includes at least a light source 121, a plurality of transducers 115 that receive acoustic waves, a holding member 109 that holds a subject 103, and a signal processing unit 133 that obtains characteristic information on the interior of the subject 103 using received signals from the transducers 115” [0033]. Therefore, a subject information acquisition apparatus is provided for obtaining characteristic information indicating characteristic values corresponding to a plurality of positions in a subject using acoustic waves.); 
“a light source configured to irradiate a subject in a plurality of times with pulsed lights” (“Light from the light source 121 is transmitted through a light transmitting portion 123 and exits from a light emitting portion 125. The exiting light irradiates the subject 103 through acoustic matching liquid (acoustic medium) 119 and the holding member 109” [0034]. Since the light from the light source 121 exits from a light emitting portion 125 such that it irradiates the subject 103, under broadest reasonable interpretation, the combination of the light source 121, the light transmitting portion 123 and the light emitting portion 125 constitutes a light irradiation unit that is configured to irradiate a subject. Furthermore, regarding irradiating a subject in a plurality of times with pulsed lights, Furukawa discloses “The light source 121 may be a pulsed light source capable of generating pulsed light of the order of 
“a transducer array including a plurality of transducers in association with an imageable region and configured to receive an acoustic wave generated from the subject in response to the light irradiation and output a plurality of reception signals” (“The transducers 115 may [be] any other transducers that receive acoustic waves and convert them to electrical signals, such as piezoelectric devices using a piezoelectric phenomenon of lead zirconate titanate (PZT), transducers using interference of light, and capacitive transducers, such as capacitive micromachined ultrasonic transducers (CMUTs)” [0039] and “The plurality of transducers 115 are disposed, with the receiving surfaces along the spherical surface of the bowl-shaped portion” [0040]. Since the plurality of transducers 115 receive acoustic waves and converting them into electrical signals, under broadest reasonable interpretation, the plurality of transducers 115 constitute a transducer array including a plurality of transducers in association with an imageable region.  
Regarding the transducer array being configured to receive an acoustic wave generated from the subject in response to the light irradiation, Furukawa discloses “Acoustic waves generated at a plurality of positions in the subject 103 by the irradiation of light reach the plurality of transducers 115 through the holding member 109 and the acoustic matching liquid 119” [0034]. Thus, the transducers 115 (i.e. the transducer array) receive acoustic waves generated from the subject in response to the light irradiation from the light source 121.
Regarding the transducer array being configured to output a plurality of reception signals, Furukawa discloses “A signal collecting unit 131 is a circuit that collects time-series received signals output from the individual transducers 115 channel by channel” [0054]. Therefore, for the signal 
“an image generation processor configured to generate a plurality of frame images based the plurality of reception signals” (“An image processing unit 134 generates image data to be displayed on the display unit 505. Specifically, the image processing unit 134 includes a display-image generating portion 503 that generates image data on the basis of the distribution information generated by the signal processing unit 133” [0057]. In this case, since the image processing unit can generate image data, under broadest reasonable interpretation, the image processing unit 134 constitutes an image generation unit. Furthermore, regarding generating a plurality of frame images based the plurality of reception signals, Furukawa discloses “A signal collecting unit 131 is a circuit that collects time-series received signals output from the individual transducers 115 channel by channel” [0054]. Therefore, the subject information acquisition apparatus can collect a plurality of time-series received signals (i.e. reception signals) from the plurality of transducers 115 which the image processing unit (i.e. the image generation unit) can access to generate frame images.); […];
“a movement driver configured to move the transducer array configured to successively overlap a first part of the imageable region during a time period in association with the first region based on the information when the plurality of pulsed lights are irradiated and to intermittently overlap of a remaining part which is, in the imageable region, other than the first part during the time period” (“The supporting member 113 is a member that fixedly supports the plurality of transducers. As shown in FIG. 1, the “supporting member 113 has a bowl-shaped portion having a spherical surface. Receiving portions of the plurality of transducers 115 are disposed at the inner wall of the bowl-shaped portion” [0037] and “The supporting member 113 is disposed on a stage 127. A moving mechanism 129 can move the supporting member 113 in an X-Y plane (in a horizontal direction) relative to the subject 103. The 
Furukawa does not teach “an input unit configured to obtain information in association with a first region specified by a user, the first region being a region for displaying a moving image included in the plurality of frame images” or “a display controller configured to display the plurality of frame images on a display” or “wherein the image generation processor is configured to generate the plurality of frame images or the display controller is configured to display the plurality of frame images on the display, such that a visibility in an outer region of the first region is to be reduced with respect to a visibility in the first region”.
Takahashi teaches “an input unit configured to obtain information in association with a first region specified by a user, the first region being a region for displaying a moving image included in the plurality of frame images” (“A touch panel 7 is provided overlaid on a display area of the display unit 6, receives a signal input in accordance with a contact position (touch position) with which an external object makes contact […]” [0049]. In this case, since the touch panel receives a signal input in 
Regarding the first region being a region for displaying a moving image included in the plurality of frame images, Takahashi discloses “As illustrated in FIG. 9, first, the display control unit 126 causes the display unit 6 to display a list of a plurality of thumbnail images corresponding to the plurality of image data sets recorded in the image data recording unit 102 and a plurality of thumbnail images corresponding to a plurality of moving image data sets (Step S501)” [0122] and “Then, when a slow-motion moving image is selected from the plurality of thumbnail images displayed in the list by the display unit 6 via the operating unit 8 or the touch panel 7 (Step S502: Yes), the imaging apparatus 1 performs a slow-motion moving image playback process of generating composite image data showing a trajectory of the object, in accordance with the user's operation, while playing back the slow-motion moving image (Step S503)” [0123]. Therefore, the display control unit 126 can cause the display unit 6 to display a slow-motion moving image (i.e. a mobbing image included in the plurality of frame images.).
“a display controller configured to display the plurality of frame images on a display” (“The display control unit 126 controls a display mode of the display unit 6. Specifically, the display control unit 126 caused the display unit 6 to display the image corresponding to the image data generated by the imaging unit 2, overlaid on the composite image generated by the combining unit 125. Furthermore, the display control unit 126 causes the display unit 6 to display a plurality of image data sets recorded in the temporary recording unit 9 in slow motion at a predetermined display frame rate” [0061]. In this case, since the display control unit 126 causes the display unit to display a plurality of image data sets according to a predetermined display frame rate, under broadest reasonable interpretation, the display control unit displays a plurality of frame images.).

The combination of Furukawa and Takahashi does not teach “such that a visibility in an outer region of the first region is to be reduced with respect to a visibility in the first region”.
Romanenko is in a similar field of endeavor relative to image processing.
Steinberg teaches “such that a visibility in an outer region of the first region is to be reduced with respect to a visibility in the first region” (“The invention is an image processing method comprising the steps of acquiring a video and then altering the video […] Optional features include any one or more of the following: […] altering the video involves one or more of the following: […] blurring to remove background details; using a low pass-filter to remove certain areas, such as background details; pastelizing to remove certain areas, such as background details; preserving details such as resolution, texture or colour of a region of interest or an object of interest” [Page 3: Lines 3-30]. Therefore, to perform an image processing method an image generation processor must be present. In this case, the examiner is interpreting the outer region of the first region to correspond to background details of an image and the first region to correspond to the region of interest. Therefore, since the features of the method to alter the video involves blurring, low-pass filtering or pastelizing to remove background details, under broadest reasonable interpretation, the visibility in an outer region (i.e. background region) of the first region is reduced with respect to a visibility in the first region (i.e. the region of interest).).
. 
Response to Arguments
Applicant’s arguments, see Remarks page 6-7, filed 01/27/2022, with respect to the interpretation of claims 1, 5-8, 10-12, 14, 17 and 21-23 under 35 U.S.C. 112(f) have been fully considered and are persuasive given the amendments to the claims. The interpretation of claims 1, 5-8, 10-12, 14, 17 and 21-23 under 35 U.S.C. 112(f) in the final rejection of 09/30/2021 has been withdrawn. 
Applicant’s arguments, see Remarks page 7, filed 01/27/2022, with respect to the rejection of claims 1 and 2 under 35 U.S.C. 112(a) and 35 U.S.C. 112(b) have been fully considered and are persuasive given the amendments to the claims. The rejection of claims 1 and 2 under 35 U.S.C. 112(a) and 35 U.S.C. 112(b) in the final rejection of 09/30/2021 has been withdrawn. 
Applicant’s arguments, see Remarks page 7-15, filed 01/27/2022, with respect to the rejections the claims under 35 U.S.C. 103 have been fully considered however the examiner finds them partially persuasive. 
Regarding claim 1, the applicant argues that Furukawa does not teach “to move the transducer array to overlap a first part of the imageable region during a time period when the plurality of pulsed lights are irradiated and not to overlap a part of a second part of the imageable region during the time period”. The examiner respectfully disagrees and asserts the Furukawa teaches this claimed element. Specifically, Furukawa discloses in FIG. 1 that the supporting mechanism 129 moves the supporting member 113 which includes the transducers 115 (see [0038] and [0040]). Therefore, the movement of the supporting mechanism 129 inherently moves the transducer array (i.e. the transducers 115). This movement of the transducer array can be performed by the supporting mechanism 129 such that the transducer overlaps a first part of the imageable region during a time period when the plurality of pulsed light are irradiated and not overlap a part of a second part of the imageable region during the time period. The examiner respectfully asserts that although the transducers 115 remain in a fixed position to allow determining the receiving sensitivity (see [0041]), the transducers 115 had to have been moved by the supporting mechanism 129 to reach a position which overlaps a first part of the imageable region of the patient (i.e. the breast of the subject as shown in FIG. 1) during a time period when the plurality of pulsed lights (i.e. from the light source 121) are irradiated.
Additionally, the applicant argues that Furukawa and Takahashi do not teach “to generate the plurality of frame images such that an overlapped part of the imageable region is to be updated and the second part of the imageable region and an outer region of the imageable region are not updated when the frame image is updated” to which the examiner agrees. The examiner respectfully asserts that the secondary reference of Nakatsuka was cited to teach this limitation. The examiner respectfully asserts that image generating unit 10 overlaps the last frame image acquired by the camera 8 with the calculated current position of the stage 5 and also generates a composite image to be output to the display unit 4 (see [0041]) and that the generated overlapped image is updated in step S7 (see [0051]), that the image generating unit (i.e. image processor) is configured to generate the plurality of frame 
The applicant argues that Nakatsuka does not teach that the overlapped part is obtained during a time period when the plurality of pulsed lights are irradiated, to which the examiner agrees. However, the examiner respectfully asserts that claim 1 as written, does not require for the overlapped part of the imageable region to be updated “during a time period when the plurality of pulsed lights are irradiated” The claim as written merely states that the transducer array is moved “to overlap a first part of the imageable region during a time period when a plurality of pulsed lights are irradiated”, not that the overlapped part is updated by the image processor during a time period when the plurality of pulsed lights are irradiated.
The examiner respectfully asserts that rationales to combine the references are provided in the 35 U.S.C. 103 rejection above and respectfully refers the applicant to the analysis provided within each of the claims listed above. The examiner respectfully asserts that the secondary references were incorporated to teach the elements that were not present within the primary reference and that these elements are being considered as a whole, not as discrete elements.
Regarding claim 10, the applicant argues that the secondary reference of Nagae does not teach “wherein the movement unit moves the transducer array such that the transducer array receives the acoustic waves at the relative positions different from each other in the continuous circling motion”. The examiner respectfully asserts that the Nagae reference was incorporated to teach the continuous circling motion. To perform a scan which transmits ultrasonic waves to the subject (see [0099]) while the probe is continuously moved in a circular direction around the axis 803 (see [0101] and [0109]), the 
 Regarding newly added claim 24, the examiner respectfully refers the applicant to the 35 U.S.C. 103 section above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Sasaki US 20170176399 A1 “Sasaki” is pertinent to the applicant’s disclosure because it involves “An object information acquiring apparatus” including a probe, a positional information acquirer, and characteristic information acquirer [Abstract]. 
Steinberg et al. US 20090003708 A1 “Steinberg” is pertinent to the applicant’s disclosure because it discloses “In the context of blurring processing, i.e., either removing camera motion blur or adding blur to background sections of images, a blurred image may be used in combination with a non-blurred image to produce a final image having a non-blurred foreground and a blurred background” [0114].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN E SEBASTIAN whose telephone number is (571)272-6190.  The examiner can normally be reached on Mon.- Fri. 7:30-4:30 (Alternate Fridays Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/K.E.S. /Examiner, Art Unit 3793    

/JOSEPH M SANTOS RODRIGUEZ/Primary Examiner, Art Unit 3793